Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of August 5, 2019,
and effective as of immediately following the Effective Time (as defined below),
by and between ORTHOFIX MEDICAL INC., a Delaware corporation, (the “Company”)
and Jon C. Sebousek (the “Indemnitee”).  

WHEREAS, the Board of Directors has determined that having the ability to
attract and retain qualified persons to serve as directors and/or officers is in
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and

WHEREAS, the Company completed the change of its jurisdiction of organization
from Curaçao to the State of Delaware in accordance with the conversion
procedures of Articles 304 and 305 of Book 2 of the Curaçao Civil Code and the
domestication procedures of Section 388 of the Delaware General Corporation Law,
effective as of the filing of certificate of corporate domestication and
certificate of incorporation with the Secretary of State of the State of
Delaware or at such later effective time as specified in such filings (the
“Effective Time”); and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), among other things, empowers the Company to indemnify and advance
expenses to its officers and directors and to indemnify and advance expenses to
persons who serve, at the request of the Company, as directors, officers,
employees, or agents of other corporations or enterprises, and expressly
provides that the indemnification provided by Section 145 of the DGCL is not
exclusive; and

WHEREAS, the Company has adopted provisions in its Bylaws addressing
indemnification and advancement of expenses to its officers and directors, and
providing that the Company may enter into indemnification agreements that
further specify the rights and obligations of the Company and such persons with
respect to indemnification, advancement of expenses and related matters; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve or continue to serve as directors and officers
of the Company and in other capacities with respect to the Company and its
affiliates, and to otherwise promote the desirable end that such persons will
resist what they consider unjustified lawsuits and claims made against them in
connection with the good faith performance of their duties to the Company, with
the knowledge that certain costs, judgments, liabilities and expenses incurred
by them in their defense of such litigation are to be borne by the Company, the
Board of Directors of the Company has determined that the following Agreement is
reasonable and prudent to promote and ensure the best interests of the Company
and its stockholders; and

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the Indemnitee’s service as a director or
officer of the Company, or service at the Company’s request as a director,
officer, employee, or agent of other enterprises or entities, as of or after the
date hereof, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

Section 1.Service by Indemnitee.  The Indemnitee will serve and/or continue to
serve as a director or officer of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee is removed, terminated, or tenders a
resignation.

 

Section 2.Indemnification.

 

(a)General.   The Company shall indemnify the Indemnitee (i) as provided in this
Agreement and (ii) subject to the provisions of this Agreement, to the full
extent permitted by applicable law and in a manner permitted by such law.

 

(b)Proceedings Other Than Proceedings by or in the Right of the Company.  Except
as provided in Section 4 hereof, the Indemnitee shall be entitled to the rights
of indemnification provided in this Section 2(b) if, by reason of the
Indemnitee’s Corporate Status (as hereinafter defined), the Indemnitee is or
was, or is or was threatened to be made, a party to or is or was otherwise
involved in a Proceeding (as hereinafter defined), other than a Proceeding by or
in the right of the Company to procure a judgment in its favor.  The Indemnitee
shall be indemnified pursuant to and in accordance with this Section 2(b)
against all Losses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with such a Proceeding or any claim, issue, or
matter therein, but only if the Indemnitee acted in good faith and in a manner
that the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful.

 

(c)Proceedings by or in the Right of the Company.  Except as provided in Section
4 hereof, the Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(c) if, by reason of the Indemnitee’s Corporate
Status, the Indemnitee is or was, or is or was threatened to be made, a party to
or is or was otherwise involved in a Proceeding brought by or in the right of
the Company to procure a judgment in its favor.  The Indemnitee shall be
indemnified pursuant to and in accordance with this Section 2(c) against all
Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with such a Proceeding or any claim, issue, or
matter therein, but only if the Indemnitee acted in good faith and in a manner
that the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no indemnification for such
Expenses shall be made in respect of any claim, issue, or matter in such
Proceeding as to which the Indemnitee shall have been adjudged liable to the
Company unless (and only to the extent that) the Court of Chancery of the State
of Delaware or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such expenses that the Court of Chancery or such other court
shall deem proper.  Anything in this Agreement to the contrary notwithstanding,
if the Indemnitee, by reason of the Indemnitee’s Corporate Status, is or was, or

2

 

--------------------------------------------------------------------------------

 

is or was threatened to be made, a party to any Proceeding by or in the right of
the Company to procure a judgment in its favor, then the Company shall not
indemnify the Indemnitee for any judgment, fines, or amounts paid in settlement
to the Company in connection with such Proceeding.

 

(d)Indemnification for Expenses if Indemnitee is Wholly or Partly
Successful.  Anything in this Agreement to the contrary notwithstanding, to the
extent that the Indemnitee, by reason of the Indemnitee’s  Corporate Status, is
or was, or is or was threatened to be made, a party to any Proceeding and is
successful, on the merits or otherwise, in defending such Proceeding (including
dismissal without prejudice), the Indemnitee shall be indemnified to the maximum
extent permitted by law against all Expenses actually and reasonably incurred by
the Indemnitee or on the Indemnitee’s behalf in connection with the defense of
such Proceeding.  If the Indemnitee is not wholly successful in defending any
such Proceeding but is successful, on the merits or otherwise, in defending one
or more but less than all claims, issues, or matters in such Proceeding
(including dismissal without prejudice of certain claims), the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in defending each such
successfully resolved claim, issue, or matter.  To the extent the Indemnitee has
been successful, on the merits or otherwise, in defending any Proceeding, or in
defending any claim, issue, or matter therein, the Indemnitee shall be entitled
to indemnification as provided in this Section 2(d) regardless of whether the
Indemnitee met the standards of conduct set forth in Sections 2(b) and 2(c)
hereof.

 

(e)Indemnification for Expenses as a Witness.  Anything in this Agreement to the
contrary notwithstanding, to the fullest extent permitted by applicable law, to
the extent that the Indemnitee, by reason of the Indemnitee’s  Corporate Status,
is or was, or is or was threatened to be made, a witness in any Proceeding to
which the Indemnitee is not a party, the Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection therewith.  To the extent permitted by
applicable law, the Indemnitee shall be entitled to indemnification for Expenses
incurred in connection with being or threatened to be made a witness, as
provided in this Section 2(e), regardless of whether the Indemnitee met the
standards of conduct set forth in Sections 2(b) and 2(c) hereof.

 

(f)Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Losses actually and reasonably incurred by the Indemnitee in a Proceeding, but
not for the total amount thereof, the Company shall indemnify the Indemnitee for
the portion of such Losses to which the Indemnitee is entitled.

 

Section 3.Advancement of Expenses.  Anything in this Agreement to the contrary
notwithstanding, but subject to Section 4 hereof, if, by reason of the
Indemnitee’s Corporate Status, the Indemnitee is or was, or is or was threatened
to be made, a party to, or is or was otherwise involved in, or is or was, or is
or was threatened to be made, a witness to any Proceeding (including, without
limitation, a Proceeding brought by or in the right of the Company to procure a
judgment in its favor), then the Company shall advance all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any
such Proceeding in advance of the final disposition of such Proceeding within
ten (10) calendar days after the receipt

3

 

--------------------------------------------------------------------------------

 

by the Company of a written request for such advance or advances from time to
time.  Such written request shall include or be accompanied by a statement or
statements reasonably evidencing the Expenses incurred by or on behalf of the
Indemnitee and for which advancement is requested, and shall include or be
preceded or accompanied by an undertaking by or on behalf of the Indemnitee to
repay any Expenses advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that the
Indemnitee is not entitled to be indemnified against such Expenses under this
Agreement or otherwise.  Such undertaking shall be sufficient for purposes of
this Section 3 if it is in substantially the form attached hereto as Exhibit
A.  Any advances and undertakings to repay pursuant to this Section 3 shall be
unsecured and interest free.  The Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 3 regardless of any determination by or on
behalf of the Company that the Indemnitee has not met the standards of conduct
set forth in Sections 2(b) and 2(c) hereof.

 

Section 4.Proceedings Against the Company; Certain Securities Laws Claims.  

 

(a)Anything in Section 2 or Section 3 hereof to the contrary notwithstanding,
except as provided in Section 7(d) hereof, with respect to a Proceeding
initiated against the Company by the Indemnitee (whether initiated by the
Indemnitee in or by reason of such person’s capacity as an officer or director
of the Company or in or by reason of any other capacity, including, without
limitation, as  a director, officer, employee, or agent of Another Enterprise),
the Company shall not be required to indemnify or to advance Expenses to the
Indemnitee in connection with prosecuting such Proceeding (or any part thereof)
or in defending any counterclaim, cross-claim, affirmative defense, or like
claim of the Company in such Proceeding (or part thereof) unless such Proceeding
was authorized by the Board of Directors of the Company.  For purposes of this
Section 4, a compulsory counterclaim by the Indemnitee against the Company in
connection with a Proceeding initiated against the Indemnitee by the Company
shall not be considered a Proceeding (or part thereof) initiated against the
Company by the Indemnitee, and the Indemnitee shall have all rights of
indemnification and advancement with respect to any such compulsory counterclaim
in accordance with and subject to the terms of this Agreement.

 

(b)Anything in Section 2 (other than Section 2(d)) or Section 3 hereof to the
contrary notwithstanding, except as provided in Section 2(d) hereof with respect
to indemnification of Expenses in connection with whole or partial success on
the merits or otherwise in defending any Proceeding, the Company shall not be
required to indemnify the Indemnitee in connection with any claim made against
Indemnitee for (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934 or similar provisions of
state statutory law or common law, or (ii) any reimbursement of the Company by
the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Securities
Exchange Act of 1934 (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).

 

4

 

--------------------------------------------------------------------------------

 

Section 5. Procedure for Determination of Entitlement to Indemnification;
Independent Counsel.

 

(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company (following the final disposition of the applicable Proceeding) a
written request for indemnification, including therein or therewith, except to
the extent previously provided to the Company in connection with a request or
requests for advancement pursuant to Section 3 hereof, a statement or statements
reasonably evidencing all Losses incurred or paid by or on behalf of the
Indemnitee and for which indemnification is requested.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that the Indemnitee has requested
indemnification.

 

(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 5(a) hereof, if required by applicable law and to the
extent not otherwise provided pursuant to the terms of this Agreement, a
determination with respect to the Indemnitee’s entitlement to indemnification
shall be made in the specific case as follows: (i) if a Change in Control (as
hereinafter defined) shall have occurred and if so requested in writing by the
Indemnitee, by Independent Counsel (as hereinafter defined) in a written opinion
to the Board of Directors; or (ii) if a Change in Control shall not have
occurred (or if a Change in Control shall have occurred but the Indemnitee shall
not have requested that indemnification be determined by Independent Counsel as
provided in subpart (i) of this Section 5(b)), (A) by a majority vote of the
Disinterested Directors (as hereinafter defined), even though less than a quorum
of the Board of Directors, or (B) by a committee of Disinterested Directors
designated by majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board of Directors, or (D) by the Company’s
stockholders in accordance with applicable law.  Notice in writing of any
determination as to the Indemnitee’s entitlement to indemnification shall be
delivered to the Indemnitee promptly after such determination is made, and if
such determination of entitlement to indemnification has been made by
Independent Counsel in a written opinion to the Board of Directors, then such
notice shall be accompanied by a copy of such written opinion.  If it is
determined that the Indemnitee is entitled to indemnification, then payment to
the Indemnitee of all amounts to which the Indemnitee is determined to be
entitled shall be made within ten (10) calendar days after such
determination.  If it is determined that the Indemnitee is not entitled to
indemnification, then the written notice to the Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based.  The Indemnitee shall cooperate
with the person, persons, or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons, or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to the Indemnitee and reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.

 

5

 

--------------------------------------------------------------------------------

 

(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 5(b) hereof, the Independent Counsel
shall be selected as provided in this Section 5(c).  If a Change in Control
shall not have occurred (or if a Change in Control shall have occurred but the
Indemnitee shall not have requested that indemnification be determined by
Independent Counsel as provided in subpart (i) of Section 5(b)), then the
Independent Counsel shall be selected by the Board of Directors, and the Company
shall give written notice to the Indemnitee advising the Indemnitee of the
identity of the Independent Counsel so selected.  If a Change in Control shall
have occurred and the Indemnitee shall have requested that indemnification be
determined by Independent Counsel, then the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and the Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.  In
either event, the Indemnitee or the Company, as the case may be, may, within 10
calendar days after such written notice of selection has been given, deliver to
the Company or to the Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the law firm or person so selected does not meet the
requirements of “Independent Counsel” as defined in Section 23 of this
Agreement, and the objection shall set forth the basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the law firm or person so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Court of Chancery of
the State of Delaware or another court of competent jurisdiction in the State of
Delaware has determined that such objection is without merit.  If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof and, following the expiration of twenty
(20) calendar days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 5(a) hereof, Independent Counsel shall not
have been selected, or an objection thereto has been made and not withdrawn,
then either the Company or the Indemnitee may petition the Court of Chancery of
the State of Delaware or other court of competent jurisdiction in the State of
Delaware for resolution of any objection that shall have been made by the
Company or the Indemnitee to the other’s selection of Independent Counsel and/or
for appointment as Independent Counsel of a law firm or person selected by such
court (or selected by such person as the court shall designate), and the law
firm or person with respect to whom all objections are so resolved or the law
firm or person so appointed shall act as Independent Counsel under Section 5(b)
hereof.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 7(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).  If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof, then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all Expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

6

 

--------------------------------------------------------------------------------

 

Section 6.Burden of Proof; Defenses; and Presumptions.

 

(a)In any judicial proceeding or arbitration pursuant to Section 7 hereof
brought by the Indemnitee to enforce rights to indemnification or to an
advancement of expenses hereunder, or in any action, suit, or proceeding brought
by the Company to recover an advancement of expenses (whether pursuant to the
terms of an undertaking or otherwise), the burden shall be on the Company to
prove that the Indemnitee is not entitled to be indemnified, or to such an
advancement of expenses, as the case may be.

 

(b)It shall be a defense in any judicial proceeding or arbitration pursuant to
Section 7 hereof to enforce rights to indemnification under Section 2(b) or
Section 2(c) hereof (but not in any judicial proceeding or arbitration pursuant
to Section 7 hereof to enforce a right to an advancement of expenses under
Section 3 hereof) that the Indemnitee has not met the standards of conduct set
forth in Section 2(b) or Section 2(c), as the case may be, but the burden of
proving such defense shall be on the Company.  With respect to any judicial
proceeding or arbitration pursuant to Section 7 hereof brought by the Indemnitee
to enforce a right to indemnification hereunder, or any action, suit, or
proceeding brought by the Company to recover an advancement of expenses (whether
pursuant to the terms of an undertaking or otherwise), neither (i) the failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of such action, suit, proceeding, or
arbitration that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standards of conduct, nor (ii) an actual
determination by the Company (including by its directors or Independent Counsel)
that the Indemnitee has not met such applicable standards of conduct, shall
create a presumption that the Indemnitee has not met the applicable standards of
conduct or, in the case of a judicial proceeding or arbitration pursuant to
Section 7 hereof brought by the Indemnitee seeking to enforce a right to
indemnification, be a defense to such proceeding or arbitration.

 

(c)The termination of any Proceeding by judgment, order, settlement, conviction,
or upon a plea of nolo contendre or its equivalent, shall not, of itself,
adversely affect the right of the Indemnitee to indemnification hereunder or
create a presumption that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

(d)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or Other Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Company or Other Enterprise in the course of their duties, or on the advice of
legal counsel for the Company or Other Enterprise or on information or records
given or reports made to the Company or Other Enterprise by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or Other Enterprise.  The provisions of this Section 6(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.

 

7

 

--------------------------------------------------------------------------------

 

(e)The knowledge and/or actions, or failure to act, of any other director,
officer, agent, or employee of the Company or of Another Enterprise shall not be
imputed to the Indemnitee for purposes of determining the Indemnitee’s right to
indemnification under this Agreement.

 

Section 7.Remedies of Indemnitee.

 

(a)In the event that (i) a determination is made pursuant to Section 5 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 3
of this Agreement, (iii) except when the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof, no determination of entitlement to indemnification shall have been made
pursuant to Section 5(b) of this Agreement within sixty (60) calendar days after
receipt by the Company of the Indemnitee’s written request for indemnification,
(iv) under circumstances in which the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof, no determination of entitlement to indemnification shall have been made
pursuant to Section 5(b) hereof within eighty (80) calendar days after receipt
by the Company of the Indemnitee’s written request for indemnification (unless
an objection to the selection of such Independent Counsel has been made and
substantiated and not withdrawn, in which case the applicable time period shall
be seventy (70) calendar days after the Court of Chancery of the State of
Delaware or another court of competent jurisdiction in the State of Delaware (or
such person appointed by such court to make such determination) has determined
or appointed the person to act as Independent Counsel pursuant to Section 5(b)
hereof), (v) payment of indemnification is not made pursuant to Section 2(d) or
Section 2(e) of this Agreement within twenty (20) calendar days after receipt by
the Company of a written request therefor, or (vi) payment of indemnification
pursuant to Section 2(b) or Section 2(c) of this Agreement is not made within
twenty (20) calendar days after a determination has been made pursuant to
Section 5(b) that the Indemnitee is entitled to indemnification, then the
Indemnitee shall be entitled to seek an adjudication by the Court of Chancery of
the State of Delaware of the Indemnitee’s entitlement to such indemnification or
advancement of Expenses.  Alternatively, if the foregoing conditions have been
satisfied, the Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  The Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 calendar days following the date on which the Indemnitee first has
the right to commence such proceeding pursuant to this Section 7(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by the Indemnitee to enforce his or her rights to indemnification under
Section 2(d) of this Agreement.

 

(b)In the event that a determination shall have been made pursuant to Section
5(b) of this Agreement that the Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and the Indemnitee shall not be prejudiced by reason of that adverse
determination.

 

8

 

--------------------------------------------------------------------------------

 

(c)If a determination shall have been made pursuant to Section 5(b) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 7, absent (i) a misstatement or
misrepresentation by the Indemnitee (or anyone acting on the Indemnitee’s
behalf) of a material fact, or an omission of a material fact necessary to make
the Indemnitee’s statement (or statements of persons acting on behalf of the
Indemnitee) not materially misleading, in connection with the request for
indemnification or in connection with the provision of information or
documentation pursuant to the last sentence of Section 5(b), or (ii) a
prohibition of such indemnification under applicable law.

 

(d)In the event that the Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of or an award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, then the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually and reasonably
incurred by or on behalf of such Indemnitee in such judicial adjudication or
arbitration, but only if (and only to the extent) the Indemnitee prevails
therein.  If it shall be determined in said judicial adjudication or arbitration
that the Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

Section 8.Non-Exclusivity.  Except to the extent expressly provided herein, and
only to such extent, the rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Company’s Certificate of Incorporation, the Company’s
Bylaws, any agreement, a vote of stockholders, a resolution of directors, or
otherwise, both as to action in or by reason of the Indemnitee’s Corporate
Status and as to action in or by reason of any other capacity of the Indemnitee
while serving as a director or officer of the Company.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  In the event of any change after the date of this
Agreement in any applicable law, statute, or rule that expands the power of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent, or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greatest benefits afforded by
such change.  Anything in this Section 8 to the contrary notwithstanding, to the
extent the time periods specified in Section 3 and Section 7(a) hereof with
respect to the time at which the Indemnitee shall be entitled to seek an
adjudication or an award in arbitration as to the Indemnitee’s entitlement to
indemnification or advancement differ from similar time periods specified in the
Company’s Certificate of Incorporation or Bylaws, the time periods set forth in
Section 3 and Section 7(a) hereof shall control and be binding on the Indemnitee
and the Company and shall be deemed a waiver of any contrary right specified in
the Company’s Certificate of Incorporation or Bylaws.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

9

 

--------------------------------------------------------------------------------

 

Section 9.Insurance; Subrogation; Other Sources of Payment.  

 

(a)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or Another Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or Another Enterprise, the provision of directors’ and
officers’ liability insurance as provided in this Section 9(a) shall be in
addition to the Company’s obligations under Sections 2 and 3 hereof and shall
not be deemed to be in satisfaction of those obligations.

 

(b)In the event of any payment to or on behalf of the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

(c)Except to the extent required by applicable law, the Company shall not be
liable under this Agreement to make any payment to Indemnitee with respect to
amounts otherwise indemnifiable hereunder (or for which advancement is otherwise
provided hereunder) if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
or otherwise.  Nothing hereunder is intended to affect any right of contribution
of or against the Company in the event the Company and any other person or
persons have co-equal obligations to indemnify or advance expenses to
Indemnitee.

 

(d)The Company’s obligation to indemnify or advance Expenses hereunder to the
Indemnitee, in connection with or by reason of Indemnitee’s service at the
request of the Company as a director, officer, employee, agent, or fiduciary of
Another Enterprise, shall be reduced by any amount that the Indemnitee has
actually received as indemnification or advancement of Expenses from such Other
Enterprise with respect to the Proceeding for which indemnification or
advancement of Expenses is sought.

 

Section 10.Contribution.   To the fullest extent permitted by applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, for any and all Losses,
in connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company, on the one hand, and Indemnitee, on the other
hand, as a result of the

10

 

--------------------------------------------------------------------------------

 

event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents), on the one hand, and Indemnitee, on the other hand, in connection with
such event(s) and/or transaction(s), including any relevant equitable
considerations.  To the extent the Proceeding or any claim or issue in the
Proceeding involves allegations concerning the misstatement or omission of
material facts or other disclosure-based claims, the relative fault of the
Company and Indemnitee shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or Indemnitee and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

Section 11.Settlements.  Notwithstanding anything in this Agreement or the
Company’s Certificate of Incorporation or the Bylaws to the contrary, the
Company shall have no obligation to indemnify the Indemnitee under this
Agreement for any amounts paid by or on behalf of the Indemnitee in settlement
of any Proceeding, unless the Company has consented in writing to such
settlement, which consent shall not be unreasonably withheld.  The Company shall
not settle any Proceeding or claim therein  in any manner that would impose any
fine, penalty, limitation or material obligation on, or require payment from,
the Indemnitee without the Indemnitee’s prior written consent, which consent
shall not be unreasonably withheld.

 

Section 12.Survival of Rights; Binding Effect; Successors and Assigns.

 

(a)The indemnification and advancement of Expenses and other rights provided by,
or granted pursuant to, this Agreement shall continue during the period that the
Indemnitee is a director or officer of the Company and shall continue through
and after the Termination Date so long as Indemnitee shall be subject to any
possible Proceeding (including any appeal thereto), by reason of Indemnitee’s
Corporate Status, with respect to claims arising from any action taken or
omitted (or that are alleged to have been taken or omitted) by the Indemnitee,
or from any facts or events that occurred (or that are alleged to have
occurred), on or before the Termination Date, and shall further continue for
such period of time following the conclusion of any such Proceeding as may be
reasonably necessary for Indemnitee to enforce rights and remedies pursuant to
this Agreement as provided in Section 7 of this Agreement.

 

(b)This Agreement shall be binding upon the Indemnitee and upon the Company and
its successors and assigns, and shall inure to the benefit of the Indemnitee,
the Indemnitee’s heirs, personal representatives, executors, administrators, and
assigns and to the benefit of the Company and its successors and assigns.

 

(c) The Company further agrees that in the event the Company or any of its
successors or assigns (i) consolidates with or merges into any other corporation
or entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers or conveys all or substantially
all of its properties and assets to any corporation or entity, then, and in each
such case, to the extent necessary, proper provision shall be made so that the
successors and assigns of the Company as a result of such transaction assume the
obligations of the Company set forth in this Agreement, including, without
limitations, the requirements with respect to directors’ and officers’ liability
insurance set forth in Section 9.

11

 

--------------------------------------------------------------------------------

 

Section 13.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal, or unenforceable for any reason whatsoever:  (a)
the validity, legality, and enforceability of the remaining provisions of this
Agreement (including without limitation, each such portion of any Section of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself held to be invalid, illegal, or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each such portion of any Section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held to be invalid, illegal, or unenforceable.

 

Section 14.Acknowledgement.  The Company expressly acknowledges, confirms, and
agrees that it has entered into this Agreement and has assumed the obligations
imposed on the Company hereby in order to induce the Indemnitee to serve or
continue to serve as a director or officer of the Company, and the Company
acknowledges that the Indemnitee is relying upon this Agreement in serving or
continuing to serve in such capacity.  In addition, both the Company and
Indemnitee acknowledge that in certain instances, federal law or applicable
public policy may prohibit the Company from indemnifying its directors,
officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s rights under public policy to indemnify
Indemnitee.

 

Section 15.Notice by Indemnitee.  The Indemnitee agrees to notify the Company
promptly and in writing upon being served with any summons, citation, subpoena,
complaint, petition, indictment, information, or other document relating to the
commencement or threatened commencement of any Proceeding or matter that may be
subject to indemnification or advancement of Expenses covered hereunder.  The
failure of the Indemnitee to so notify the Company shall not relieve the Company
of any obligation that it may have to the Indemnitee under this Agreement or
otherwise, except to the extent the Company is materially prejudiced by such
failure.

12

 

--------------------------------------------------------------------------------

 

Section 16.Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand to the party to whom said notice or other communication shall
have been directed, on the date so delivered, or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.  All such notices, requests, demands, and other
communications shall be delivered to the Indemnitee or to the Company, as the
case may be, at the following addresses:

 

 

(a)

If to the Indemnitee, to the address set forth on the signature page hereto

 

 

(b)

If to the Company, to:

 

Orthofix Medical Inc.

3451 Plano Parkway, Lewisville, Texas 75056

Attn: Kimberly A. Elting, Chief Legal and Administrative Officer

 

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be, by like notice.

 

Section 17.Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

Section 18.Headings.   The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 19.Entire Agreement; Prior Indemnification Agreements.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written, and implied, between the parties hereto with respect to the
subject matter hereof.  This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and the
Indemnitee, including any prior indemnity agreements entered into by and between
Orthofix International N.V. and the Indemnitee, and any such prior agreements
shall be deemed automatically terminated upon execution and delivery of this
Agreement by the Company and the Indemnitee.

 

Section 20.Modification and Waiver.

 

(a)No amendment, modification, supplementation, or repeal of this Agreement or
any provision hereof shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

13

 

--------------------------------------------------------------------------------

 

(b)No amendment, modification, supplementation, or repeal of this Agreement or
of any provision hereof shall limit or restrict any rights of the Indemnitee
under this Agreement in respect of any action taken or omitted by the Indemnitee
in or by reason of the Indemnitee’s Corporate Status prior to such amendment,
modification, supplementation, or repeal.

 

Section 21.Governing Law; Submission to Jurisdiction; Service of Process.  

 

(a)This Agreement and the legal relations among the parties with respect to the
matters addressed hereby shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.

 

(b)Except with respect to any arbitration commenced by the Indemnitee pursuant
to Section 7(a) of this Agreement and except to the extent permitted by Section
2(c) hereof with respect to a determination by a court in which an underlying
Proceeding was brought that the Indemnitee is entitled to indemnification of
Expenses notwithstanding an adjudication of liability to the Company, the
Company and the Indemnitee each hereby irrevocably and unconditionally (i)
agrees and consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action, suit, or proceeding that arises
out of or relates to this Agreement and agrees that any such action instituted
under this Agreement shall be brought only in the Court of Chancery of the State
of Delaware (or in any other state court of the State of Delaware if the Court
of Chancery does not have subject matter jurisdiction over such action), and not
in any other state or federal court in the United States of America or any court
or tribunal in any other country; (ii) consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware for purposes of any action
or proceeding arising out of or in connection with this Agreement; (iii) waives
any objection to the laying of venue of any such action or proceeding in the
courts of the State of Delaware; and (iv) waives, and agrees not to plead or to
make, any claim that any such action or proceeding brought in the courts of the
State of Delaware has been brought in an improper or otherwise inconvenient
forum.

 

(c)Each of the Company and the Indemnitee hereby consents to service of any
summons and complaint and any other process that may be served in any action,
suit, or proceeding arising out of or relating to this Agreement in any court of
the State of Delaware by mailing by certified or registered mail, with postage
prepaid, copies of such process to such party at its address for receiving
notice pursuant to Section 16 hereof.  Nothing herein shall preclude service of
process by any other means permitted by applicable law.

 

Section 22.Nature of Agreement.  This Agreement shall not be deemed an
employment contract between the Company and the Indemnitee, and, if Indemnitee
is an officer or employee of the Company, Indemnitee specifically acknowledges
that Indemnitee may be discharged as an officer or employee of the Company at
any time for any reason, with or without cause, and with or without severance
compensation, except as may be otherwise provided in a separate written contract
between the Company and the Indemnitee.

 

14

 

--------------------------------------------------------------------------------

 

Section 23.Definitions.    For purposes of this Agreement:

 

(a)“Another Enterprise” and “Other Enterprise” refer to a corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan, or any other form of enterprise, other than the Company.

 

(b)“Change in Control” means, and shall be deemed to have occurred if, (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting stock,
(ii) during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the voting
stock of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) at least fifty percent (50%) of the total voting
power represented by the voting stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of related transactions) of all or substantially all of
the Company’s assets.

 

(c)“Corporate Status” describes (1) the Indemnitee’s status as a present or
former director or officer of the Company (whether before or after the Effective
Time), (2) the Indemnitee’s present or former status, at any time while serving
as a director or officer of the Company (whether before or after the Effective
Time), as a director, officer, employee, agent, or fiduciary of Another
Enterprise to the extent the Indemnitee is or was serving in such capacity with
respect to such Other Enterprise at the request of Company, and (3) the
Indemnitee’s present or former status as a director, officer, employee, agent,
or fiduciary of Another Enterprise to the extent the Indemnitee served in such
capacity with respect to such Other Enterprise while serving as a director or
officer of the Company (whether before or after the Effective Time), continued
serving in such capacity with respect to such Other Enterprise after ceasing to
be a director or officer of the Company, and is or was serving in such capacity
with respect to such Other Enterprise at the request of Company.

 

(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.

 

15

 

--------------------------------------------------------------------------------

 

(e)“Expenses” includes, without limitation, reasonable attorneys’ fees;
retainers; disbursements of counsel; court costs; filing fees; transcript costs;
fees and expenses of experts; fees and expenses of witnesses; fees and expenses
of accountants and other consultants (excluding public relations consultants
unless approved in advance by the Company); travel expenses; duplicating and
imaging costs; printing and binding costs; telephone charges; facsimile
transmission charges; computer legal research costs; postage; delivery service
fees; fees and expenses of third-party vendors; the premium, security for, and
other costs associated with any bond (including supersedeas or appeal bonds,
injunction bonds, cost bonds, appraisal bonds or their equivalents), in each
case incurred in connection with prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding (including, without limitation, any judicial or
arbitration Proceeding brought to enforce the Indemnitee’s rights under, or to
recover damages for breach of, this Agreement), as well as all other “expenses”
within the meaning of that term as used in Section 145 of the DGCL and all other
disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
but, notwithstanding anything in the foregoing to the contrary, “Expenses” shall
not include amounts of judgments, penalties, or fines actually levied against
the Indemnitee in connection with any Proceeding.

 

(f)“Independent Counsel” means a law firm, or a person admitted to practice law
in any State of the United States, that is experienced in matters of corporation
law and neither presently is, nor in the past three (3) years has been, retained
to represent:  (i) the Company or the Indemnitee in any matter material to
either such party (other than with respect to serving as Independent Counsel (or
similar independent legal counsel position) as to matters concerning the rights
of Indemnitee under this Agreement, the rights of other indemnitees under
similar indemnification agreements, or the rights of Indemnitee or other
indemnitees to indemnification under the Company’s Certificate of Incorporation
or Bylaws), or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any law firm or person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.  For the avoidance of
doubt, the term “Independent Counsel” shall not include any law firm or person
who represented or advised any entity or person in connection with a Change in
Control of the Company.  

 

(g)“Losses” means all Expenses, judgments, penalties, fines, liabilities, and
amounts paid in settlement in connection with a Proceeding.

 

(h)“Proceeding” means any threatened, pending, or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing, or any other
threatened, pending, or completed proceeding, whether brought by or in the right
of the Company or otherwise, and whether civil, criminal, administrative, or
investigative.

 

16

 

--------------------------------------------------------------------------------

 

(i)“Termination Date” shall mean the date on which the Indemnitee is no longer a
director or officer of the Company; provided, however, that if (1) the
Indemnitee continues to serve as a director, officer, employee, agent, or
fiduciary of Another Enterprise after the date on which the Indemnitee is no
longer a director or officer of the Company, (2) the Indemnitee is serving in
such capacity with respect to such Other Enterprise at the request of the
Company, and (3) the Indemnitee served in such capacity with respect to such
Other Enterprise while serving as a director or officer of the Company, then
“Termination Date” shall mean such later date which the Indemnitee is no longer
serving in such capacity with respect to such Other Enterprise.

 

(j)References herein to “fines” shall include any excise tax assessed with
respect to any employee benefit plan.

 

(k)References herein to a director of Another Enterprise or a director of an
Other Enterprise shall include, in the case of any entity that is not managed by
a board of directors, such other position, such as manager or trustee or member
of the governing body of such entity, that entails responsibility for the
management and direction of such entity’s affairs, including, without
limitation, the general partner of any partnership (general or limited) and the
manager or managing member of any limited liability company.

 

(l)(i) References herein to serving at the request of the Company as a director,
officer, employee, agent, or fiduciary of Another Enterprise shall include any
service as a director, officer, employee, or agent of the Company that imposes
duties on, or involves services by, such director or officer with respect to an
employee benefit plan of the Company or any of its affiliates, other than solely
as a participant or beneficiary of such a plan; and (ii) if the Indemnitee has
acted in good faith and in a manner such the Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, the Indemnitee shall be deemed to have acted in a manner not opposed to
the best interests of the Company for purposes of this Agreement.

 

(Remainder of page intentionally left blank)

 

 

17

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Indemnitee have executed this Agreement,
on the day and year first above written, effective as of immediately following
the Effective Time.

 

 

 

ORTHOFIX MEDICAL INC.

 

 

By:

/s/ Kimberley A. Elting

Name:

Kimberley A. Elting

Title:

Chief Legal and Administrative Officer

 

 

INDEMNITEE

 

 

By:

/s/ Jon C. Serbousek

Name:

Jon C. Serbousek

Address:

 

 

 

 

 

 

 

 




[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

UNDERTAKING

 

I ___________________________________________________, agree to reimburse the
Company for all expenses paid to me or on my behalf by the Company in connection
with my involvement in [name or description of proceeding or proceedings], in
the event, and to the extent, that it shall ultimately be determined that I am
not entitled to be indemnified by the Company for such expenses.

 

 

Signature _____________________________

 

Typed Name __________________________

 

 

__________________ ) ss:

 

Before me ______________________, on this day personally appeared
___________________, known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.

 

GIVEN under my hand and official seal at ________, this _______ day of
___________, 20___.

 

________________________________

Notary Public

 

My commission expires:

 

 

 